

116 HR 2310 IH: Fairness in Medicare Part B Enrollment Act of 2019
U.S. House of Representatives
2019-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2310IN THE HOUSE OF REPRESENTATIVESApril 12, 2019Miss González-Colón of Puerto Rico introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to eliminate late enrollment penalties under part B
			 of the Medicare program for individuals residing in Puerto Rico if such
			 individuals enroll within 5 years of becoming entitled to benefits under
			 part A of such program.
	
 1.Short titleThis Act may be cited as the Fairness in Medicare Part B Enrollment Act of 2019. 2.Eliminating late enrollment penalties under part B of the Medicare program for certain individuals residing in Puerto Rico (a)In generalSection 1839(b) of the Social Security Act is amended in the second sentence by inserting or months occurring in the 5-year period beginning on the date on which the individual becomes entitled to benefits under part A if such individual was residing in Puerto Rico as of such date and such date is after the date that is 4 years before the date of the enactment of the Fairness in Medicare Part B Enrollment Act of 2019 before the period at the end of such sentence.
 (b)ApplicationThe amendment made by subsection (a) shall apply with respect to premiums paid for months beginning on or after the date of the enactment of this Act.
			